Exhibit 10.3

NUVASIVE, INC.

NOTICE OF GRANT OF PERFORMANCE RESTRICTED STOCK UNITS

NuVasive, Inc. (the “Company”) has granted to the participant identified below
(the “Participant”) an award (the “Award”) of the number of performance
restricted stock units specified below in this Grant Notice (each, a
“Performance Restricted Stock Unit” or “PRSU”) pursuant to the 2014 Equity
Incentive Plan of NuVasive, Inc. (the “Plan”). This Award is subject to all of
the terms and conditions set forth in the Performance Restricted Stock Unit
Agreement attached hereto (together with this Grant Notice, the “Agreement”) and
the Plan, each of which is incorporated herein by reference. Unless otherwise
defined herein, capitalized terms shall have the meanings assigned to such terms
in the Plan or the Agreement, as appropriate, and, in the event of any
inconsistency between the Plan and the Agreement, the terms of the Plan shall
control.

 

Participant:

Gregory T. Lucier

Participant ID:                                     

Date of Grant:

May 22, 2015

Number of PRSUs:

156,775 subject to adjustment as provided by the Agreement.

Performance Period:

May 1, 2015 – April 30, 2019 (or (i) in the event of a Change in Control, ending
the day prior to such transaction, or (ii) in the event of a termination of
employment not for cause (as defined below), ending on the date that the
Participant’s Service to the Company ends following or due to such termination
of employment).

Vesting Schedule:

Subject to the terms and conditions of the Agreement (including, without
limitation, conditions requiring continued Service with the Company through the
applicable date), all of the PRSUs vest on May 22, 2019 (the “Scheduled Vesting
Date”).

By electronically accepting the Award according to the instructions in the
Participant’s E*TRADE account (pursuant to which the Participant received this
Grant Notice), the Participant agrees that the Award is governed by this Grant
Notice and by the provisions of the Plan and the Agreement, both of which are
made a part of this document.

The Participant acknowledges that copies of the Plan, the Agreement, and the
prospectus for the Plan are available via the Participant’s E*TRADE account.

The Participant represents that the Participant has read and is familiar with
the provisions of the Plan and the Agreement, and hereby accepts the Award
subject to all of their terms and conditions.



--------------------------------------------------------------------------------

NUVASIVE, INC.

PERFORMANCE RESTRICTED STOCK UNIT AGREEMENT

NuVasive, Inc. has granted to the Participant named in the Notice of Grant of
Performance Restricted Stock Units (the “Grant Notice”) to which this
Performance Restricted Stock Unit Agreement is attached (together, the
Performance Restricted Stock Unit Agreement and the Grant Notice being referred
to collectively herein as this “Agreement”) an Award consisting of Performance
Restricted Stock Units (“PRSUs”) subject to the terms and conditions set forth
in this Agreement. The Award has been granted pursuant to, and shall - in all
respects - be subject to the terms and conditions of, the 2014 Equity Incentive
Plan of NuVasive, Inc. (the “Plan”), as amended from time-to-time, the
provisions of which are incorporated herein by reference. By electronically
accepting the Award (as provided in the Grant Notice), the Participant:
(a) acknowledges receipt of, and represents that the Participant has read and is
familiar with, this Agreement, the Plan and the prospectus for the Plan prepared
in connection with the registration with the Securities and Exchange Commission
of the shares of Stock issuable pursuant to the Award (the “Plan Prospectus”),
(b) accepts the Award subject to all of the terms and conditions of this
Agreement and the Plan, and (c) agrees to accept as binding, conclusive and
final all decisions or interpretations of the Committee or its delegate (to the
extent delegation is permitted under the Plan) in the event any questions arise
(and/or interpretation may be required) regarding this Agreement or the Plan.

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Unless otherwise defined herein, capitalized terms shall have
the meanings assigned to such terms in the Grant Notice or the Plan.

(a) “Beginning Period Price” means the closing price per share of the respective
company on May 1, 2015.

(b) “Dividend Equivalent Units” mean any additional Performance Restricted Stock
Units credited pursuant to Section 3.4.

(c) “Ending Period Average Price” means the average official closing price per
share of the respective company over the fifteen consecutive trading days ending
with and including the last day of the Performance Period (as respectively
defined) (if the applicable day is not a trading day, the immediately preceding
trading day).

(d) “Performance Multiplier” means the respective percentage calculated using
(or as identified in) the table below, subject to the Value Cap limitations
provided below:

 

 

TSR Percentile Ranking

 

 

% Goal Achieved

 

 

Performance Multiplier*

 

 

75th Percentile

 

 

150.0%

 

 

200.0%

 

 

70th Percentile

 

 

140.0%

 

 

180.0%

 

 

65th Percentile

 

 

130.0%

 

 

160.0%

 

 

60th Percentile

 

 

120.0%

 

 

140.0%

 

 

55th Percentile

 

 

110.0%

 

 

120.0%

 

 

50th Percentile

 

 

100.0%

 

 

100.0%

 

 

40th Percentile

 

 

80.0%

 

 

50.0%

 

 

35th Percentile

 

 

70.0%

 

 

25.0%

 

 

<35th Percentile

 

 

<70.0%

 

 

No Payout

 

If the Company achieves a TSR Percentile Ranking that falls between the
foregoing levels above the 35th percentile level and below the 75th percentile
level, the Performance Multiplier will be determined by linear interpolation
between such two levels and using the following guiding principles:



--------------------------------------------------------------------------------

  •  

a 5.0% decrease in funding for each TSR percentile ranking below the 50th
percentile and above the 35th percentile (e.g., a TSR percentile ranking of 49th
= a Performance Multiplier of 95.0% and a TSR percentile ranking of 36th = a
Performance Multiplier of 30.0%), with a Performance Multiplier of 0.0% for any
TSR percentile ranking below the 35th percentile; and

 

  •  

a 4.0% increase in funding for each TSR percentile ranking above the 50th
percentile (e.g., a TSR percentile ranking of 99th = a Performance Multiplier of
198% and a TSR percentile ranking of 51st = a Performance Multiplier of 102.0%),
with a Performance Multiplier of 200.0% for any TSR percentile ranking at or
above the 75th percentile.

In each case, the Performance Multiplier shall be rounded up to the nearest
tenth of a percent.

 

*

Notwithstanding anything to the contrary in this Agreement, at no point shall
the Performance Multiplier result in the aggregate value of the Shares issued
upon settlement of the PRSUs issued hereunder (including after applying the
Performance Multiplier and any credited dividend equivalents that may vest
pursuant to such units under this Agreement) exceeding an amount in the
aggregate equal to the product of (x) the Fair Market Value of a Share on the
Date of Grant times (y) the number of PRSUs issued under this Award
(156,775) times (z) five and a half (5.5) (the “Valuation Cap”). In furtherance
thereof, the Performance Multiplier shall be limited such that, in the event the
Valuation Cap would otherwise be exceeded, the number of Shares to be issued
hereunder in the aggregate shall be determined by dividing the aggregate
Valuation Cap by the Fair Market Value of a Share on the determination date
under Section 3.2 below (without any further crediting of dividend equivalents
that may vest pursuant to such units under this Agreement.

(e) “Index Companies” mean the companies that are included in the S&P 500 Index
continuously from the beginning through the end of the Performance Period. The
Committee shall have the authority to make appropriate adjustments to the extent
necessary to account for extraordinary, unusual and infrequently occurring
events and transactions involving an Index Company.

(f) “PRSUs” mean the Performance Restricted Stock Units originally granted
pursuant to the Award and any Dividend Equivalent Units credited pursuant to the
Award, as each may be adjusted from time-to-time pursuant to Section 4.4
(Adjustments for Changes in Capital Structure) or Section 4.5 (Assumption or
Substitution of Awards) of the Plan.

(g) “TSR” means total shareholder return as determined by dividing (i) the sum
of (A) the Ending Period Average Price minus the Beginning Period Price plus
(B) all dividends and other distributions paid on a company’s shares during the
Performance Period by (ii) the Beginning Period Price. In calculating TSR, all
dividends are assumed to have been reinvested in shares when paid. The Committee
shall have the authority to make appropriate equitable adjustments to account
for extraordinary items affecting a company’s TSR for the Performance Period.

(h) “TSR Percentile Ranking” means the Company’s percentile ranking relative to
the Index Companies, based on TSR. TSR Percentile Ranking is determined by
ordering the Index Companies (plus the Company if the Company is not one of the
Index Companies) from highest to lowest based on TSR for the Performance Period
and counting down from the company with the highest TSR (ranked first) to the
Company’s position on the list. (If two companies are ranked equally, the
ranking of the next company shall account for the tie, so that if one company is
ranked first, and two companies are tied for second, the next company is ranked
fourth.) After this ranking, the TSR Percentile Ranking will be calculated using
the following formula, rounded to the nearest whole percentile by application of
regular rounding:

 

TSR Percentile Ranking =

    (N – R)    

 * 100

(N – 1)

“N” represents the number of Index Companies for the Performance Period (plus
one if the Company is not one of the Index Companies for the Performance
Period).

“R” represents the Company’s ranking among the Index Companies (including the
Company if the Company is not one of the Index Companies for the Performance
Period).

For example, if there are 100 Index Companies (including the Company), and the
Company ranked 40th, the TSR Percentile Ranking would be the 61st percentile
(61% = (100 – 40)/(100 – 1) * 100, rounded to the nearest whole percentile by
application of regular rounding).

1.2 Construction. Captions and titles contained herein are for convenience only
and shall not affect the meaning or interpretation of any provision of this
Agreement. Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular. Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.



--------------------------------------------------------------------------------

2. ADMINISTRATION.

2.1 Committee Actions. All questions of interpretation concerning this
Agreement, the Plan or any other form of agreement or other document employed by
the Company in the administration of the Plan or the Award shall be determined
by the Committee or its delegate. All such determinations by the Committee or
its delegate shall be final, binding and conclusive upon all persons having an
interest in the Award, unless fraudulent or made in bad faith. Any and all
actions, decisions and determinations taken or made by the Committee in the
exercise of its discretion pursuant to the Plan or the Award or other agreement
thereunder (other than determining questions of interpretation pursuant to the
preceding sentence) shall be final, binding and conclusive upon all persons
having an interest in the Award.

2.2 Express Authority Required. Only individuals expressly designated by the
Committee shall have the authority to act on behalf of the Committee with
respect to certain of the matters, rights, obligations, modifications, or
elections allocated to the Company herein (or in the Plan).

3. THE AWARD; PAYMENT.

3.1 Grant of PRSUs. On the Date of Grant, the Participant shall acquire, subject
to the provisions of this Agreement, the Number of PRSUs set forth in the Grant
Notice, subject to (a) determination as set forth in Section 3.2 (Amount of
Payment) below, and (b) adjustment as provided in Section 4.4 (Adjustments for
Changes in Capital Structure) or Section 4.5 (Assumption or Substitution of
Awards) of the Plan.

3.2 Amount of Payment. Subject to certification by the Committee in writing of
the number of shares of Stock (if any) that are payable under this Agreement,
which certification and determination shall be made by the Committee in
accordance with Section 5.1(a) following the end of the Performance Period, and
except as otherwise specified in subsections (a), (b), and (c) immediately
below), the number of shares of Stock that shall be issued in settlement of this
Award on the date specified in Section 4.1 below, shall be equal to the Number
of PRSUs multiplied by the Performance Multiplier (applying the Value Cap if
needed), rounding up to the nearest whole share of Stock (unless doing so would
cause the aggregate value delivered hereunder to exceed the Value Cap, in which
case, there shall be no such rounding up). If the Performance Multiplier is 0%,
all PRSUs are forfeited and no shares will be paid.

(a) Death or Disability. Upon the Participant’s death or termination of Service
due to Disability, the number of shares of Stock that shall be issued in full
settlement of this Award on the date specified in Section 4.1 below shall be the
Number of PRSUs (as provided in the Notice of Grant, with no application of the
Performance Multiplier).

(b) Change in Control. Upon any Change in Control, the number of shares of Stock
that shall be issued in full settlement of this Award shall be equal to the
greater of (i) the number of PRSUs (as set forth in the Notice of Grant), or
(ii) such number of PRSUs multiplied by the Performance Multiplier (determined
using a Performance Period that ends on the day prior to such Change in Control
transaction), rounding up to the nearest whole share of Stock.

(c) Involuntary Separation of Employment Not for Cause. In the event that the
Participant’s employment with the Company is terminated not for “cause” (as
defined below), the number of shares of Stock that shall be issued in full
settlement of this Award shall be equal to (i) the product of (x) the number of
PRSUs initially awarded hereunder (i.e., a number of units equal to the number
set forth in the Notice of Grant) times (y) the result of a fraction, the
numerator of which shall be the number of full months that the Participant
provided Service to the Company during the Performance Period and the
denominator of which shall be forty-eight (48), multiplied by (ii) the
Performance Multiplier determined using a Performance Period that ends on the
date that the Participant’s Service to the Company ends, with the resultant
number of shares of Stock (if any) rounded-up to the nearest whole share of
Stock.

For purposes of this Agreement, “cause” shall mean the following:

 

  A.

Participant’s willful and repeated failure to satisfactorily perform executive’s
job duties;

 

  B.

Participant’s willful and repeated refusal or failure to follow the reasonable
and lawful directions of or the Company’s Board of Directors, as applicable;

 

  C.

Participant’s conviction of a crime involving moral turpitude; or

 

  D.

Participant engaging in acts or omissions constituting gross negligence,
recklessness or willful misconduct on the part of the executive with respect to
his/her obligations or otherwise relating to the business of Company, its
affiliates or customers.



--------------------------------------------------------------------------------

Notwithstanding the forgoing, the Participant must be provided a period of at
least sixty (60) days following receipt of written notice outlining with
specificity all acts or omissions that the Company alleges give rise to a
termination for cause pursuant to Section 3.2(c)(A) or (B) above, during which
Participant may effect a cure of any remediable actions or omissions forming the
basis for the termination for cause.

In addition, a resignation by the Participant within ninety (90) days of the
Company’s failure to nominate Participant for membership to the Company’s Board
shall be deemed an involuntary termination by the Company for purposes of this
Agreement effective as of the date of such resignation.

For purposes of this definition, no act or failure to act shall be deemed
“willful” unless effected by Participant not in good faith and without a
reasonable belief that such action or failure to act was in or not opposed to
the Company’s best interests.

3.3 No Monetary Payment Required. The Participant is not required to make any
monetary payment (other than applicable tax withholding, if any) as a condition
to receiving the PRSUs or any shares of Stock issued upon settlement of Vested
PRSUs (as defined in Section 4.1 below), the consideration for which shall be
the Participant rendering Service as provided in this Agreement to a
Participating Company or for its benefit.

3.4 Dividend Equivalent Units. On the date that the Company pays a cash dividend
to holders of Stock generally, if any, the Participant shall be credited with a
number of additional whole Dividend Equivalent Units determined by dividing
(a) the product of (i) the dollar amount of the cash dividend paid per share of
Stock on such date, and (ii) the number of PRSUs which have not been settled as
of such date, by (b) the Fair Market Value per share of Stock on such date. Any
resulting fractional Dividend Equivalent Unit shall be rounded to the nearest
whole number. Any such additional Dividend Equivalent Units shall be added to
the Number of PRSUs specified in the Grant Notice and shall be subject to the
same terms and conditions, and shall be settled or forfeited in the same manner
and at the same time, as the PRSUs with respect to which they have been
credited.

4. VESTING; FORFEITURE.

4.1 Vesting of PRSUs. Provided that the Participant’s Service has not terminated
prior to the applicable date, any PRSUs achieved pursuant to the Award shall
become vested upon the earliest date to occur of the following (the “Vesting
Date”):

 

  (a)

the Scheduled Vesting Date (as provided in the Grant Notice);

 

  (b)

the Participant’s death;

 

  (c)

termination of the Participant’s Service due to Disability;

 

  (d)

termination of the Participant’s Service following or due to termination of
employment not for cause and

 

  (e)

immediately before any Change in Control.

Such PRSUs, when so vested, are referred to herein as “Vested PRSUs”.

4.2 Leaves of Absence.

(a) If Participant takes an approved medical, FMLA (or other statutorily
protected leave), or military leave (each, an “Approved Leave”) and returns from
such leave for at least thirty calendar days, then Participant shall be treated
as if the period of such Approved Leave had been a period of continuous Service
with the Company or Affiliate, and such Vested PRSUs shall be settled in
accordance with Section 5.

(b) In the event the Participant takes a leave of absence other than an Approved
Leave, the number of Vested PRSUs, as determined under Section 3.2, shall be
prorated by multiplying the Vested PRSUs by a fraction the numerator of which is
the number of whole months during the Performance Period that Participant had
been in continuous Service with the Company or Affiliate, and the denominator of
which is the number of months the Performance Period spans, rounding up to the
nearest whole number.

(c) In the event of Participant’s termination of Service during any leave of
absence, then the PRSUs shall expire in accordance with the provisions set forth
in Section 4.4 below.

4.3 Vesting of Dividend Equivalent Units. Any Dividend Equivalent Units shall
become vested (and also constitute “Vested PRSUs”) at the same time as the PRSUs
with respect to which they have been credited.



--------------------------------------------------------------------------------

4.4 Forfeiture of PRSUs That Are Not Vested PRSUs Upon Termination of Service.
Except as otherwise provided in Section 4.1, any PRSUs that are not Vested PRSUs
will terminate automatically without any further action by the Company and be
forfeited without further notice and at no cost to the Company upon
Participant’s termination of Service.

5. SETTLEMENT OF VESTED PRSUS.

5.1 Distribution of Shares in Settlement of Vested PRSUs.

(a) Subject to the terms and conditions of the Plan and this Agreement, any
shares of Stock that are determined to be payable pursuant to Section 3.2 shall
be distributed to Participant (or Participant’s estate in the event of death)
with respect to Participant’s Vested PRSUs within thirty days following the
Vesting Date for such PRSUs, except as otherwise provided in Section 6.3 or
Section 9.1 (the “Settlement Date”).

(b) All distributions of shares of Stock with respect to Participant’s Vested
PRSUs shall be made by the Company in the form of whole shares. In lieu of any
fractional share of Stock, the Company shall make a cash payment to Participant
equal to the Fair Market Value of such fractional share on the date the PRSUs
are settled as provided herein. The Company shall not be required to issue
fractional shares of Stock upon the settlement of Vested PRSUs.

(c) Shares of Stock issued in settlement of Vested PRSUs shall not be subject to
any restriction on transfer other than any such restriction as may be required
pursuant to Section 5.3 or the Company’s Insider Trading Policy.

5.2 Certificate Registration. The Participant hereby authorizes the Company, in
its sole discretion, to deposit any or all shares of Stock acquired by the
Participant pursuant to the settlement of Vested PRSUs with the Company’s
transfer agent, including any successor transfer agent, to be held in book entry
form, or to deposit such shares for the benefit of the Participant with any
broker with which the Participant has an account relationship of which the
Company has notice. Except as provided by the foregoing, a certificate for the
shares of Stock acquired by the Participant shall be registered in the name of
the Participant, or, if applicable, in the name of the Participant’s estate.

5.3 Restrictions on Grant of the Award and Issuance of Shares. The grant of the
Award and issuance of shares of Stock upon settlement of Vested PRSUs shall be
subject to compliance with all applicable requirements of federal, state or
foreign law with respect to such securities. No shares of Stock may be issued
hereunder if the issuance of such shares would constitute a violation of any
applicable federal, state or foreign securities laws or other law or regulations
or the requirements of any stock exchange or market system upon which the Stock
may then be listed. The inability of the Company to obtain from any regulatory
body having jurisdiction the authority, if any, deemed by the Company’s legal
counsel to be necessary to the lawful issuance of any shares of Stock subject to
the Award shall relieve the Company of any liability in respect of the failure
to issue such shares as to which such requisite authority shall not have been
obtained. As a condition to the settlement of Vested PRSUs, the Company may
require the Participant to satisfy any qualifications that may be necessary or
appropriate, to evidence compliance with any applicable law or regulation and to
make any representation or warranty with respect thereto as may be requested by
the Company.

6. TAX WITHHOLDING.

6.1 In General. By electronically accepting the Award (as provided in the Grant
Notice), the Participant hereby authorizes withholding from payroll and any
other amounts payable to the Participant, including withholding of shares of
Stock otherwise issuable to the Participant in settlement of Vested PRSUs, and
otherwise agrees to make adequate provision for, any sums required to satisfy
the federal, state, local and foreign tax (including any social insurance)
withholding obligations of the Participating Company, if any, which arise in
connection with the Award, the vesting of PRSUs or the issuance of shares of
Stock in settlement of Vested PRSUs. The Company shall have no obligation to
deliver shares of Stock until the tax withholding obligations of the
Participating Company have been satisfied by the Participant.

6.2 Withholding in Shares. The Company shall have the right, but not the
obligation, to require the Participant to satisfy all or any portion of a
Participating Company’s tax withholding obligations by deducting from the shares
of Stock otherwise deliverable to the Participant in settlement of Vested PRSUs
a number of whole shares of Stock having a Fair Market Value, as determined by
the Company as of the date on which the tax withholding obligations arise, not
in excess of the amount of such tax withholding obligations determined by the
applicable minimum statutory withholding rates (and subsequently making a
payment of Company cash equal to the amount of any such tax obligation to the
respective tax authorities).

6.3 Assignment of Sale Proceeds. Subject to compliance with applicable law and
the Company’s Insider Trading Policy, if permitted by the Company, the
Participant may satisfy the Participating Company’s tax withholding obligations
in accordance with procedures established by the Company providing for delivery
by the Participant to the Company or a broker approved by the Company of
properly executed instructions, in a form approved by the Company, providing for
the assignment to the Company of the proceeds of a sale with respect to some or
all of the shares of Stock being acquired upon settlement of Vested PRSUs. If
the Settlement Date would occur on a date on which a sale of the shares of Stock
by the Participant would violate the Insider Trading Policy of the Company, the
Settlement Date for such Vested PRSUs shall be deferred until the earlier of
(a) the next day on which the sale of shares by the Participant would not
violate the Insider Trading Policy, or (b) the 15th day of the third calendar
month following calendar year of the Settlement Date.



--------------------------------------------------------------------------------

7. RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

The Participant shall have no rights as a stockholder with respect to any shares
of Stock which may be issued in settlement of Vested PRSUs until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the shares of Stock are issued, except as
provided in Section 3.4 of this Agreement and Section 4.4 of the Plan
(Adjustments for Changes in Capital Structure). If the Participant is an
Employee, the Participant understands and acknowledges that, except as otherwise
provided in a separate, written employment agreement between a Participating
Company and the Participant, the Participant’s employment is “at will” and is
for no specified term. Nothing in this Agreement shall confer upon the
Participant any right to continue in the Service of a Participating Company or
interfere in any way with any right of the Participating Company Group to
terminate the Participant’s Service at any time.

8. LEGENDS.

The Company may at any time place legends referencing any applicable federal,
state or foreign securities law restrictions on all certificates representing
shares of Stock issued pursuant to this Agreement. The Participant shall, at the
request of the Company, promptly present to the Company any and all certificates
representing shares of Stock acquired pursuant to this Award in the possession
of the Participant in order to carry out the provisions of this Section.

9. COMPLIANCE WITH SECTION 409A.

It is intended that the settlement of Vested PRSUs as set forth in this
Agreement qualify for exemption from, or comply with, the requirements of
Section 409A, and any ambiguities herein will be interpreted to so qualify or
comply. Notwithstanding the foregoing, if it is determined that the PRSUs fail
to satisfy the requirements of the “short-term deferral” exemption and are
otherwise Section 409A Deferred Compensation, it is intended that any payment or
benefit which is made or provided pursuant to or in connection with this Award
shall comply in all respects with the applicable requirements of Section 409A
(including applicable regulations or other administrative guidance thereunder,
as determined by the Committee in good faith) to avoid the unfavorable tax
consequences provided therein for non-compliance. In connection with effecting
such compliance with Section 409A, the following shall apply:

9.1 Separation from Service; Required Delay in Payment to Specified Employee.
Notwithstanding anything set forth herein to the contrary, no amount payable
pursuant to this Agreement on account of the Participant’s termination of
Service which constitutes a “deferral of compensation” within the meaning of the
Treasury Regulations issued pursuant to Section 409A of the Code (the “Section
409A Regulations”) shall be paid unless and until the Participant has incurred a
“separation from service” within the meaning of the Section 409A Regulations.
Furthermore, to the extent that the Participant is a “specified employee” within
the meaning of the Section 409A Regulations as of the date of the Participant’s
separation from service, no amount that constitutes a deferral of compensation
which is payable on account of the Participant’s separation from service shall
be paid to the Participant before the date (the “Delayed Payment Date”) which is
first day of the seventh month after the date of the Participant’s separation
from service or, if earlier, the date of the Participant’s death following such
separation from service. All such amounts that would, but for this Section,
become payable prior to the Delayed Payment Date will be accumulated and paid on
the Delayed Payment Date.

9.2 Other Changes in Time of Payment. Neither the Participant nor the Company
shall take any action to accelerate or delay the payment of any benefits under
this Agreement in any manner which would not be in compliance with the
Section 409A Regulations.

9.3 Amendments to Comply with Section 409A; Indemnification. Notwithstanding any
other provision of this Agreement to the contrary, the Company is authorized to
amend this Agreement, to void or amend any election made by the Participant
under this Agreement and/or to delay the payment of any monies and/or provision
of any benefits in such manner as may be determined by the Company, in its
discretion, to be necessary or appropriate to comply with the Section 409A
Regulations without prior notice to or consent of the Participant. The
Participant hereby releases and holds harmless the Company, its directors,
officers and stockholders from any and all claims that may arise from or relate
to any tax liability, penalties, interest, costs, fees or other liability
incurred by the Participant in connection with the Award, including as a result
of the application of Section 409A.



--------------------------------------------------------------------------------

9.4 Advice of Independent Tax Advisor. The Company has not obtained a tax ruling
or other confirmation from the Internal Revenue Service with regard to the
application of Section 409A to the Award, and the Company does not represent or
warrant that this Agreement will avoid adverse tax consequences to the
Participant, including as a result of the application of Section 409A to the
Award. The Participant hereby acknowledges that he or she has been advised to
seek the advice of his or her own independent tax advisor prior to entering into
this Agreement and is not relying upon any representations of the Company or any
of its agents as to the effect of or the advisability of entering into this
Agreement.

10. MISCELLANEOUS PROVISIONS.

10.1 Termination or Amendment. The Committee may terminate or amend the Plan or
this Agreement at any time; provided, however, that no such termination or
amendment may have a materially adverse effect on the Participant’s rights under
this Agreement without the consent of the Participant unless such termination or
amendment is necessary to comply with applicable law or government regulation,
including, but not limited to, Section 409A. No amendment or addition to this
Agreement shall be effective unless in writing.

10.2 Nontransferability of the Award. Prior to the issuance of shares of Stock
on the applicable Settlement Date, neither this Award nor any PRSUs subject to
this Award shall be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to the Award
shall be exercisable during the Participant’s lifetime only by the Participant
or the Participant’s guardian or legal representative.

10.3 Repayment/Forfeiture. Any benefits the Participant may receive hereunder
shall be subject to repayment or forfeiture as may be required to comply with
(a) any applicable listing standards of a national securities exchange adopted
in accordance with Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (regarding recovery of erroneously awarded compensation) and any
implementing rules and regulations of the U.S. Securities and Exchange
Commission adopted thereunder, (b) similar rules under the laws of any other
jurisdiction, and (c) the Company’s Incentive Compensation Recoupment Policy or
any policies adopted by the Company to implement such requirements, all to the
extent determined by the Company in its discretion to be applicable to the
Participant.

10.4 Further Instruments. The parties hereto agree to execute such further
instruments and to take such further action as may reasonably be necessary to
carry out the intent of this Agreement.

10.5 Binding Effect. This Agreement shall inure to the benefit of the successors
and assigns of the Company and, subject to the restrictions on transfer set
forth herein, be binding upon the Participant and the Participant’s heirs,
executors, administrators, successors and assigns.

10.6 Delivery of Documents and Notices. Any document relating to participation
in the Plan or any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given (except to the extent that this
Agreement provides for effectiveness only upon actual receipt of such notice)
upon personal delivery, electronic delivery at the e-mail address, if any,
provided for the Participant by a Participating Company, or upon deposit in the
U.S. Post Office or foreign postal service, by registered or certified mail, or
with a nationally recognized overnight courier service, with postage and fees
prepaid, addressed to the other party at the address of such party set forth in
the Grant Notice or at such other address as such party may designate in writing
from time to time to the other party.

(a) Description of Electronic Delivery. The Plan documents, which may include
but do not necessarily include: the Plan, this Agreement, the Plan Prospectus,
and any reports of the Company provided generally to the Company’s stockholders,
may be delivered to the Participant electronically. In addition, if permitted by
the Company, the Participant may deliver electronically the Grant Notice to the
Company or to such third party involved in administering the Plan as the Company
may designate from time to time. Such means of electronic delivery may include
but do not necessarily include the delivery of a link to a Company intranet or
the Internet site of a third party involved in administering the Plan, the
delivery of the document via e-mail or such other means of electronic delivery
specified by the Company.

(b) Consent to Electronic Delivery. The Participant acknowledges that the
Participant has read Section 10.6(a) of this Agreement and consents to the
electronic delivery of the Plan documents and, if permitted by the Company, the
delivery of the Grant Notice, as described in Section 10.6(a). The Participant
acknowledges that he or she may receive from the Company a paper copy of any
documents delivered electronically at no cost to the Participant by contacting
the Company by telephone or in writing. The Participant further acknowledges
that the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails. Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails. The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 10.6(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail. Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 10.6(a), but has nevertheless
knowingly and voluntarily chosen to do so by electronically accepting the Award
(as provided in the Grant Notice).



--------------------------------------------------------------------------------

10.7 Integrated Agreement. This Agreement and the Plan shall constitute the
entire understanding and agreement of the Participant and the Participating
Company Group with respect to the subject matter contained herein or therein and
supersede any prior agreements, understandings, restrictions, representations,
or warranties among the Participant and the Participating Company Group with
respect to such subject matter. To the extent contemplated herein or therein,
the provisions of this Agreement and the Plan shall survive any settlement of
Vested PRSUs and shall remain in full force and effect.

10.8 Applicable Law. This Agreement shall be governed by the laws of the State
of Delaware as such laws are applied to agreements between Delaware residents
entered into and to be performed entirely within the State of Delaware.

Terms and Conditions Subject to Change in the Event the Participant Transfers
Outside of the United States. Should the Participant transfer his or her
residence and/or employment with the Company to another country, the Company, in
its sole discretion, shall determine whether application of certain additional
and/or supplemental terms and conditions is necessary or advisable in order to
comply with respective laws, rules and regulations or to facilitate the
operation and administration of the Award and the Plan. In all circumstances,
the Company will provide the Participant with its ordinary-course terms and
conditions for such country(ies) in the form of an amendment and/or addendum,
which shall thereafter be part of this Agreement.